Appellate Case: 21-3047     Document: 010110615699      Date Filed: 12/07/2021   Page: 1
                                                           FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                      December 7, 2021
                          _______________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  UNITED STATES OF AMERICA,

         Plaintiff - Appellee,
                                                           No. 21-3047
  v.                                              (D.C. No. 2:09-CV-02492-JWL)
                                                             (D. Kan.)
  FIDENCIO VERDIN-GARCIA,

         Defendant - Appellant.
                      _______________________________________

                                         ORDER
                          _______________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                _______________________________________

       This case grew out of an effort to reopen an old collateral challenge

 to a federal conviction. The federal district court rejected the collateral

 challenge in 2010. Over ten years later, the defendant (Mr. Fidencio

 Verdin-Garcia) moved to reopen the proceedings under Fed. R. Civ. P.

 60(b)(6). The district court denied the motion as untimely.

       To appeal that ruling, Mr. Verdin-Garcia needs a certificate of

 appealability. Spitznas v. Boone, 464 F.3d 1213, 1218 (10th Cir. 2006). We

 can grant the certificate only if an appellate argument is reasonably

 debatable. See Laurson v. Leyba, 507 F.3d 1230, 1231–32 (10th Cir. 2007).

 If we were to entertain an appeal, we would review the district court’s

 ruling only for an abuse of discretion. Jackson v. Los Lunas Cmty. Prog.,
Appellate Case: 21-3047   Document: 010110615699   Date Filed: 12/07/2021   Page: 2



 880 F.3d 1176, 1191 (10th Cir. 2018). In our view, no reasonable jurist

 would find an abuse of discretion. So we deny the request for a certificate.

       In denying the motion to reopen as untimely, the district court

 pointed out that Mr. Verdin-Garcia had needed to file his motion within a

 “reasonable time” after the denial of his collateral challenge. Fed. R. Civ.

 P. 60(b)(6). So the district court needed to decide whether the delay of

 over ten years had been reasonable.

       Mr. Verdin-Garcia points out that he does not speak English, the

 prison’s legal materials were available only in English, and he couldn’t

 obtain appointment of counsel. But our issue isn’t whether some delay was

 reasonable; the issue is instead whether the district court erred by viewing

 a delay of over ten years as unreasonable.

       Mr. Verdin-Garcia’s factual allegations do little to explain the delay

 of over ten years. He knew in 2010, when he received the ruling, that he

 didn’t speak English, had no legal materials that he could read, and lacked

 an attorney. Perhaps he needed someone to translate the order denying his

 motion to vacate the sentence. But even if he needed a translator, any

 reasonable jurist would conclude that the district court acted within its

 discretion in concluding that the delay of over ten years was unreasonable.




                                        2
Appellate Case: 21-3047   Document: 010110615699   Date Filed: 12/07/2021   Page: 3



 Mr. Verdin-Garcia thus lacks a reasonably debatable argument for reversal,

 and we deny his request for a certificate of appealability. 1

       Matter dismissed.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




 1
       Mr. Verdin-Garcia also seeks leave to proceed in forma pauperis.
 Because Mr. Verdin-Garcia cannot afford to prepay the $505 filing fee, we
 grant leave to proceed in forma pauperis.
                                        3